831 S.W.2d 304 (1992)
BORDEN, INC.
v.
Jose Homero DE LA ROSA.
No. D-1970.
Supreme Court of Texas.
July 1, 1992.

ORDER
Joint Motion of the parties filed herein on June 23, 1992, is granted. Application for writ of error on behalf of Borden, Inc. is granted; motion for extension of time to file application for writ of error pursuant to Rule 130(d), Tex.R.App.P., on behalf of Jose Homero de la Rosa is overruled.
Pursuant to Rule 59(a)(1)(A), Tex.R.App. P., the opinion and judgment of the court of appeals are vacated; the judgment of the trial court is vacated, and the cause is remanded to the trial court for entry of judgment in accordance with the settlement agreement of the parties.